Citation Nr: 1716548	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from February 1976 to February 1979 and in the United States Navy from September 1981 to February 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This matter was previously before the Board and was remanded in May 2015 to provide the Veteran with another VA examination. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left hip disability is a result of his in-service injury to his left foot or a result of any of his service-connected disabilities.  

The Veteran fell while in service, breaking several of the metatarsals in his left foot.  The Veteran was treated for his left foot injury in service, as noted in his service treatment records (STRs), and is currently service-connected for his left foot disability and secondarily service-connected for a left ankle and a right knee disability.  

In an August 2010 VA examination, the examiner noted that X-rays taken in March 2010 showed moderate arthritis in the Veteran's bilateral hip.  The examiner stated that he did not believe the degenerative joint disease to be a result of the Veteran's service-connected condition.  The examiner explained that the Veteran had been walking with antalgic gait for more than seven years and also needed the help of a cane or walker for ambulation.  If this antalgic gait contributed to the hip arthritis, the examiner would have expected asymmetric hip involvement.  Since both hips showed moderate arthritis, the examiner opined that the condition was due more to natural aging than to the Veteran's service-connected condition.

In May 2015, the Board remanded this case because the August 2010 examiner did not satisfactorily address the Veteran's contentions with respect to the etiology of his left hip disability.  The case was remanded to afford the Veteran another VA examination.  The remand directives instructed the examiner to address whether the Veteran's left hip disability was "proximately due to, the result of, or aggravated by" his service-connected left foot disability, his service-connected right knee disability, or his service-connected left ankle disability.  

In August 2015, the Veteran had another VA examination for his left hip disability.  After reviewing the Veteran's entire claims file, the examiner noted that the Veteran had a diagnosis of osteoarthritis of bilateral hips.  The examiner stated that the Veteran's hip pain and associated problems were due to degenerative joint disease, which was most likely age related, and not due to the left foot/ankle traumatic injuries suffered in service.  The examiner explained that the Veteran did not report any hip problems following his left ankle/foot injury, including when secondary disability of his right knee and his left foot were mentioned.  According to the examiner, the Veteran first reported hip problems approximately 20 years after the initial injury.  

The August 2015 examiner did not address whether the Veteran's left hip disability was aggravated by any of his service-connected disabilities.  The examiner did not address whether the Veteran's left hip disability was proximately due to, the result of, or aggravated by his service-connected right knee disability.  To that extent, the examination did not comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271. 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  The AOJ should then schedule the Veteran for a VA addendum opinion to determine the nature and etiology of his left hip disability.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.  

Specifically, after reviewing the entire record, the examiner should opine regarding the following questions:

(a)  Is it as least as likely as not (50 percent probability or more) that the Veteran's left hip disability is proximately due to, the result of, or aggravated by his service-connected left foot disability.

(b)  Is it as least as likely as not (50 percent probability or more) that the Veteran's left hip disability is proximately due to, the result of, or aggravated by his service-connected right knee disability.

(c)  Is it as least as likely as not (50 percent probability or more) that the Veteran's left hip disability is proximately due to, the result of, or aggravated by his service-connected left ankle disability.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing #1 and #2, the claim should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative must be provided a Supplemental Statement of the Case.  

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




